EXHIBIT PRESSTEK, INC. SUBSIDIARIES OF THE REGISTRANT SUBSIDIARY JURISDICTION OF INCORPORATION ABD Canada Holdings, Inc. Delaware ABD International, Inc. Delaware Presstek New York,Inc. Delaware Presstek Overseas Corp. Delaware Presstek Capital Corp. Delaware Presstek Canada Corp./Corporation Presstek Canada Canada Presstek Europe, LTD United Kingdom HIC, Inc. New Hampshire Lasertel, Inc. Arizona Precision Acquisition Corporation Delaware Precision Lithograining Corporation Massachusetts R/H Acquisition Corporation New Hampshire SDK Realty Corporation Massachusetts
